DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/24/2022, with respect to the rejections of claims 1-19 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Evans et al. (PGPub US 2012/0203219 A1), which discloses the insulator distally extending beyond the plate as required by the amendments and as stated in the Advisory Action filed 6/15/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (PGPub US 2012/0203219 A1).
With respect to claim 15, Evans et al. discloses a method of creating a pathway through body tissue (abstract), comprising: placing a cutting assembly (102 in Figs. 1 and 2A) adjacent body tissue (PP [0042]: "Spacer 200 may have a step feature 201 that serves to limit the depth of penetration of active electrode 202 by providing a non-conductive surface to rest on adjacent tissue, thereby allowing for a more controlled and precise cut as well as providing for a more uniform depth of thermal effect in tissue"), the cutting assembly (102) comprising: an electrode (202 in Fig. 2A), an insulator (200), and a plate (204); the electrode (202) and the insulator (200) disposed in a distal portion of an obturator (see Fig. 2A) such that the exposed portions of the electrode (202) and the insulator (200) extend distally beyond the plate (204, see how 202 and 200 extend past 204 in Fig. 2A); activating a source of electrical energy (804 in Fig. 8) that is coupled to the electrode (202 in Fig. 2A); energizing the electrode (202, see 804 in Fig. 8); and advancing the electrode (202 in Fig. 2A) through body tissue such that the electrode (202) creates a pathway through body tissue (PP [0043]: "Edge feature 203 at the distal tip of active electrode 202 helps initiate localized plasma formation in the relative center of active electrode 202 for smooth cutting").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (PGPub US 2012/0203219 A1) in view of Ellman (PGPub US 2014/0276757 A1).
With respect to claim 1, Evans et al. discloses an obturator (see Figs. 1 and 2A), comprising: an elongate shaft (106 in Fig. 1) having opposed proximal and distal portions; a cable (112) extending from the proximal portion of the elongate shaft (106, PP [0053]: "flexible multi-conductor cable 112 (and more particularly its constituent electrical leads 402, 404 and possibly others) couple to the wand connector 114") and connectable to a source of electrical energy (104), the cable (112) including first and second wires (404 and 402 respectively in Fig. 4A, PP [0050]: "the electrical leads 402 and 404 extend through the internal conduit 400 to electrically couple to the active electrode 202 and return electrode 204, respectively"); a plate (204 in Fig. 2A) disposed in the distal portion of the elongate shaft, the first wire (404) coupled to the plate (PP [0050]: "the electrical leads 402 and 404 extend through the internal conduit 400 to electrically couple to the active electrode 202 and return electrode 204, respectively"); an electrode (202 in Fig. 2A) disposed in the distal portion of the elongate shaft, the electrode (202) coupled to the second wire (402, PP [0050]: "the electrical leads 402 and 404 extend through the internal conduit 400 to electrically couple to the active electrode 202 and return electrode 204, respectively"); and an insulator (200 in Fig. 2A) disposed on the distal portion of the elongate shaft, the insulator (200) extending distally beyond the plate (204) electrically isolating the plate (204), from the electrode (202, PP [0047]: "the non-conductive spacer 200").
	Evans et al. further discloses a plurality of buttons (126 in Fig. 1) and foot pedals (132 and 134) for operating the device (PP [0033]), yet fails to disclose a button disposed in the proximal portion of the elongate shaft.
	In the same field of endeavor of electrosurgical instruments (abstract), Ellman teaches an elongate shaft (110 in Fig. 1) having opposed proximal (102) and distal (end with 122 and 120) portions, wherein the elongate shaft (110) comprises a button (104) disposed in the proximal portion (102) of the elongate shaft (110).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Evans et al. disclosure to incorporate the teachings of Ellman and include a button disposed on the proximal portion of the elongate shaft. One of ordinary skill in the art would have been motivated to perform this modification in order to allow the surgeon to control when the instrument is energized (PP [0034]: “Switch 104 allows control by a surgeon to turn on and off the RF energy”) and because incorporating the handle and buttons of Ellman is a simple substitution that would have yielded predictable results.
With respect to claim 2, Evans et al. fails to disclose wherein the button is movable between first and second positions, the second position defining an electrical path between the electrode and the source of electrical energy.
	In the same field of endeavor of electrosurgical instruments (abstract), Ellman teaches an elongate shaft (110 in Fig. 1) having opposed proximal (102) and distal (end with 122 and 120) portions, wherein the elongate shaft (110) comprises a button (104) disposed in the proximal portion (102) of the elongate shaft (110) wherein the button (104) is movable between first and second positions (depressed + not depressed), the second position (depressed) defining an electrical path between the electrode and the source of electrical energy (PP [0034]: "Thus, when a surgeon turns on an RF energy source by depressing switch 104, energy may flow from first pole 210 through cord 108, body 102, switch 104, first electrode lead 220 and first electrode 120").
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Evans et al. disclosure to incorporate the teachings of Ellman and include wherein the button is movable between first and second positions, the second position defining an electrical path between the electrode and the source of electrical energy. One of ordinary skill in the art would have been motivated to perform this modification in order to allow the surgeon to control when the instrument is energized (PP [0034]: “Switch 104 allows control by a surgeon to turn on and off the RF energy”).
With respect to claim 3, Evans et al. further discloses wherein electrical energy delivered to the electrode (202 in Fig. 2A) cuts tissue adjacent the electrode (PP [0042]: "Spacer 200 may have a step feature 201 that serves to limit the depth of penetration of active electrode 202 by providing a non-conductive surface to rest on adjacent tissue, thereby allowing for a more controlled and precise cut as well as providing for a more uniform depth of thermal effect in tissue").
With respect to claim 4, Evans et al. further discloses wherein the plate (204 in Fig. 2A) provides a return path between tissue and the source of electrical energy (PP [0044]: “wand 102 includes a return electrode 204 for completing the current path between active electrode 202 and controller 104”).
With respect to claim 5, Evans et al. further discloses wherein the distal portion of the elongate shaft (102 in Fig. 2A) is configured to tunnel through tissue (rounded shape of 202 in Fig. 2A can facilitate tunneling).
With respect to claim 6, Evans et al. further discloses wherein electrical energy delivered to the electrode (202 in Fig. 2A) facilitates tunneling through tissue (PP [0043]: “Edge feature 203 at the distal tip of active electrode 202 helps initiate localized plasma formation in the relative center of active electrode 202 for smooth cutting”).
With respect to claim 7, Evans et al. discloses an obturator (see Figs. 1 and 2A), comprising: an elongate shaft (106 in Fig. 1) having proximal and distal portions; a cap (110) disposed at the proximal end of the elongate shaft (106); a cable (112) extending from the cap (110) and connectable to a source of electrical energy (104), the cable (112) including first and second wires (404 and 402 in Fig. 4A); a cutting assembly (see Fig. 2A) disposed at the distal end of the elongate shaft (102), the cutting assembly including: a frame (exposed portion of 204 in Fig. 4A) having a proximal portion and a distal opening (opening through which 200 extends), the first wire (404) is attached to the proximal portion of the frame (exposed portion of 204 in Fig. 4A); a support block (interior portion of 204 in Fig. 4A) coupled to the proximal portion of the frame (exposed portion of 204) and having the second wire (402) attached thereto (note that “attached” is broad and does not necessarily require physical contact); an electrode (202) extending from the support block (interior portion of 204) to the distal opening (opening through which 200 and 202 extend), the electrode (202) coupled to the second wire (402, PP [0050]: "the electrical leads 402 and 404 extend through the internal conduit 400 to electrically couple to the active electrode 202 and return electrode 204, respectively"); and a standoff (200 in Fig. 2A) having a groove (see annotated Fig. 2A below) for supporting a distal portion of the electrode (202), the standoff (200) extending distally beyond the support block (interior portion of 204) and electrically isolating the distal portion of the electrode (202) from the frame (exposed portion of 204, PP [0047]: "the non-conductive spacer 200").

    PNG
    media_image1.png
    392
    438
    media_image1.png
    Greyscale

	Evans et al. further discloses a plurality of buttons (126 in Fig. 1) and foot pedals (132 and 134) for operating the device (PP [0033]), yet fails to disclose a button disposed on the cap, the button movable between rest and actuated positions.
	In the same field of endeavor of electrosurgical instruments (abstract), Ellman teaches an elongate shaft (110 in Fig. 1) having opposed proximal (end by 102) and distal (end with 122 and 120) portions, wherein the elongate shaft (110) comprises a cap (shell of 102, a cap is “something that serves as a cover or protection” [Merriam Webster] and 102 protects the internal electrical components) disposed at the proximal end of the elongate shaft (102), a button (104) disposed on the cap (102), the button (102) movable between rest and actuated positions (PP [0034]: ”Thus, when a surgeon turns on an RF energy source by depressing switch 104, energy may flow from first pole 210 through cord 108, body 102, switch 104, first electrode lead 220 and first electrode 120”), and a cable (108) extending from the cap (102) and connectable to a source of electrical energy (PP [0032]: "Plug 106 is intended to be received by a RF generating apparatus").
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Evans et al. disclosure to incorporate the teachings of Ellman and include a cap disposed at the proximal end of the elongate shaft, a button disposed on the cap, the button movable between rest and actuated positions, and a cable extending from the cap. One of ordinary skill in the art would have been motivated to perform this modification in order to allow the surgeon to control when the instrument is energized (PP [0034]: “Switch 104 allows control by a surgeon to turn on and off the RF energy”) and because incorporating the handle of Ellman is a simple substitution that would have yielded predictable results.
With respect to claim 8, Evans et al. further fails to explicitly disclose wherein the actuated position of the button defines an electrical path between the electrode and the source of electrical energy.
	In the same field of endeavor of electrosurgical instruments (abstract), Ellman teaches an elongate shaft (110 in Fig. 1) having opposed proximal (102) and distal (end with 122 and 120) portions, wherein the elongate shaft (110) comprises a button (104) disposed in the proximal portion (102) of the elongate shaft (110) wherein the button (104) is movable between rest and actuated positions (depressed + not depressed), the actuated position (depressed) defining an electrical path between the electrode and the source of electrical energy (PP [0034]: "Thus, when a surgeon turns on an RF energy source by depressing switch 104, energy may flow from first pole 210 through cord 108, body 102, switch 104, first electrode lead 220 and first electrode 120").
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Evans et al. disclosure to incorporate the teachings of Ellman and include wherein the button is movable between first and second positions, the second position defining an electrical path between the electrode and the source of electrical energy. One of ordinary skill in the art would have been motivated to perform this modification in order to allow the surgeon to control when the instrument is energized (PP [0034]: “Switch 104 allows control by a surgeon to turn on and off the RF energy”).
With respect to claim 9, Evans et al. further discloses wherein electrical energy delivered to the electrode (202 in Fig. 2A) cuts tissue adjacent the electrode (PP [0043]: “Edge feature 203 at the distal tip of active electrode 202 helps initiate localized plasma formation in the relative center of active electrode 202 for smooth cutting”).
With respect to claim 10, Evans et al. further discloses wherein the frame (exposed portion of 204 in Fig. 4A) provides a return path between tissue and the source of electrical energy (PP [0044]: “wand 102 includes a return electrode 204 for completing the current path between active electrode 202 and controller 104”).
With respect to claim 11, Evans et al. further discloses wherein the distal end of the elongate shaft (102 in Fig. 2A) is configured to tunnel through tissue (rounded shape of 202 in Fig. 2A can facilitate tunneling).
With respect to claim 12, Evans et al. further discloses wherein electrical energy delivered to the electrode (202 in Fig. 2A) facilitates tunneling through tissue (PP [0043]: “Edge feature 203 at the distal tip of active electrode 202 helps initiate localized plasma formation in the relative center of active electrode 202 for smooth cutting”).
With respect to claim 13, Evans et al. further discloses wherein the frame (exposed portion of 204 in Fig. 4A) is configured to tunnel through tissue (PP [0045]: “It also brings the distal end of the return electrode 204 closer to the targeted tissue to improve the conduction of current through tissue and saline between the active and return electrodes. This enables a more uniform and continuous delivery of electrical current through the targeted tissue during coagulation mode, providing greater depth of thermal penetration for improved coagulation of blood vessels”).
With respect to claim 14, Evans et al. further discloses wherein the elongate shaft (106 in Fig. 1) is insertable into a lumen of a surgical access device (capable of being inserted through the lumen of a surgical access device) and the cap (110) is attachable to a housing of the surgical access device (cap 110 is capable of abutting the housing of a surgical access device, the claim language does not require that they be fixedly attached to one another and does not claim any specific structures that would facilitate such an attachment).
With respect to claim 19, Evans et al. further discloses wherein only the exposed portion of the electrode (202 in Fig. 2A) extends beyond the plate (204, see Fig. 3A, the plate 204 extends up to the boundary between 200 and 202 via 205 therefore it can be said that only the exposed portion of 202 extends beyond 205).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (PGPub US 2012/0203219 A1) in view of Ellman (PGPub US 2014/0276757 A1), and further in view of Otsubo (PGPub US 2019/0216503 A1).
With respect to claim 16, Evans et al. fails to explicitly disclose placing the obturator (106 in Fig. 1) in a surgical access device forming a surgical access assembly.
	In the same field of endeavor of electrosurgery (abstract), Otsubo teaches an obturator (40 in Fig. 1) comprising an electrode (21) and a surgical access device (50), wherein the obturator (40 in Fig. 3) is placed in the surgical access device (50), forming a surgical access assembly (Fig. 3).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Evans et al. disclosure to incorporate the teachings of Otsubo and include a surgical access assembly through which the obturator is placed. One of ordinary skill in the art would have been motivated to perform this modification to provide an access route (PP [0051]: “the outer sheath 50 provides an access route of a treatment device”).
Regarding claim 17, Evans et al. fails to disclose wherein advancing the electrode through body tissue includes advancing the surgical access assembly through body tissue.
	In the same field of endeavor of electrosurgery (abstract), Otsubo teaches an obturator (40 in Fig. 1) comprising an electrode (21) and a surgical access device (50), wherein the obturator (40 in Fig. 3) is placed in the surgical access device (50), forming a surgical access assembly (Fig. 3). Otsubo further discloses wherein advancing the electrode (21) through body tissue includes advancing the surgical access assembly (50) through body tissue, since advancement of the obturator (40) through body tissue requires that the surgical access device (50) be inserted and advanced along with it.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Evans et al. disclosure to incorporate the teachings of Otsubo and include wherein advancing the electrode through body tissue includes advancing the surgical access assembly through body tissue. One of ordinary skill in the art would have been motivated to perform this modification to provide an access route (PP [0051]: “the outer sheath 50 provides an access route of a treatment device”).
Regarding claim 18, Evans et al. fails to disclose removing the obturator from the surgical access assembly.
	In the same field of endeavor of electrosurgery (abstract), Otsubo teaches an obturator (40 in Fig. 1) comprising an electrode (21) and a surgical access device (50), wherein the obturator (40 in Fig. 3) is placed in the surgical access device (50), forming a surgical access assembly (Fig. 3). Otsubo further discloses removing the obturator (40) from the surgical access assembly (50, PP [0065]: "Next, as illustrated in FIG. 8C, the outer sheath 50 and the guide wire 60 are left in the body, and the dilator 40 is extracted to the outside of the body").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Evans et al. disclosure to incorporate the teachings of Otsubo and removing the obturator from the surgical access assembly. One of ordinary skill in the art would have been motivated to perform this modification to provide an access route (PP [0051]: “the outer sheath 50 provides an access route of a treatment device”) and because it is an obvious incorporation of a known method that would have yielded predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771  
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771